PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/891,541
Filing Date: 3 Jun 2020
Appellant(s): BUTLER, JOHN, ROBERT



__________________
R. Bennett Ford, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 February 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-15 include the limitation that the claimed silver alloy is free of germanium. This negative limitation of “free of germanium” is not supported by the specification nor by the parent applications. For a negative limitation in a claim to be supported, it must either have basis in the original disclosure or the excluded material is positively recited in the specification as an alternative material. See MPEP 2173.05(i). Neither case is applicable here since germanium is not listed in the specification or in the parent applications as a possible, or alternative material, in the alloy and this negative limitation is not expressly taught in the specification nor in the parent applications. It is noted that the mere absence of a positive recitation is not basis for an exclusion, which means that the preferred compositions taught in the disclosures do not support this claimed negative limitation. Thus the claimed limitation that the alloy is free of germanium is not described in the specification nor in the parent applications in such a way as to reasonably . 
(2) Response to Argument
Applicants’ arguments have been considered but are not convincing. The arguments with respect to Nike, Inc. V. Adisas AG, 812 F.3d 1326, 1348 (fed. Cir. 2016) and Aqua Prod., Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017) that negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation are not convincing since the originally filed disclosure never discusses any reason to exclude germanium from the claimed sterling silver alloy. The arguments with respect to Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993) are not convincing since there is no indication in the originally filed disclosure that germanium should not, could not and/or would never be present in the originally disclosed sterling silver alloy, as was the fact pattern in Ex parte Parks. The fact that the preferred alloy does not contain germanium does not support the claimed limitation that all alloys encompassed by the claims are free of germanium. As stated above, the alloy of claims is not limited to the preferred alloy nor does it show that one of ordinary skill in the art would have recognized applicants did not intend the claimed alloy to be germanium free.
The argument that the preferred alloy does not contain germanium does not show that all of the disclosed and claimed sterling alloys should not, could not and/or would never contain germanium since the preferred and argued alloy is not commensurate in scope with the claimed alloy. The fact that the preferred alloy, as set out in figure 1, does not include germanium does not show that the claimed alloy cannot include any amount of germanium as required by the negative limitation since the alloy of the claims is not limited to the preferred alloy nor does it  are not excluded the claimed alloys. 
The fact applicants’ preferred alloy having a composition of 97.2 wt% Ag, 2.8 wt% Cu, 2.75 wt% Pd, 1 wt% Sn, 0.75 wt% Zn and 0.005 wt% of a grain refiner had better Vickers hardness and Tuccillo-Nielson tarnish testing results than Argentium® 935 Original, which is an alloy of 92.7 wt% silver, 5.5 wt% copper and 1.8 wt% Ge, does not explain why one of ordinary skill in the art would know germanium should be excluded from all embodiments of the claimed sterling silver alloys comprising sterling silver alloys comprising at least 92.5 wt% silver, tin, about 2-3.7 wt% copper and about 2.5-3.3 wt% palladium. The argued known problems with Argentium® sterling silver alloys do not explain why one of ordinary skill in the art would know that germanium should be excluded from all embodiments of the claimed sterling silver alloys comprising sterling silver alloys comprising at least 92.5 wt% silver, tin, about 2-3.7 wt% copper and about 2.5-3.3 wt% palladium. The fact that it is known in the art to add germanium to sterling silver alloys to improve the tarnish resistance of sterling silver alloys does not present any reason as to why germanium should be excluded from the claimed sterling silver alloys.  
The declaration under 37 CFR 1.132 filed 23 August 2021 is insufficient to overcome the rejection of the claims as set forth in the last Office action because:  It refers only to the alloy described in the application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of written description for the claimed negative limitation is 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        

Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


    PNG
    media_image2.png
    94
    261
    media_image2.png
    Greyscale

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.